DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 1/4/2022 has been entered. Claims 1-4 and 6-11 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the non-final Office Action mailed 10/25/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2009/0088336, hereinafter Burd in view of United States Patent No. 4,704,255, hereinafter Jolley and United States Patent No. 4,902,481, hereinafter Clark.
Regarding claim 1, Burd teaches a cartridge (item 200) with a housing (item 220) and at least one reaction well (item 210) for a chemical or a biological assay arranged in an outside surface of said housing (intended use MPEP § 2114 (II)), said at least one reaction well having a bottom surface (figure 2), preferably coated with at least one chemical or biological binding agent suitable to bind to a component to assay the presence of a component in a probe (this limitation is “preferably” and therefore is not required), said cartridge further comprising at least one storage vessel (item 212) arranged in said housing (figure 2), characterized in that wherein said at least one storage vessel comprises a reagent solution, wash solution and/or or dilution solution in a quantity which is sufficient to carry out the assay in said at least one reaction well (intended use MPEP § 2114 (II)), the number of storage vessels of said cartridge being chosen such that all reagent solutions, wash solutions and/or or dilution solutions needed to carry out the assay in said at least one reaction well are present in said cartridge (intended use MPEP § 2114 (II)), wherein said cartridge further comprises a waste tank (the bottom of item 220, paragraph [0074]) arranged beneath said at least one reaction well (figure 2).
Burd fails to teach said at least one reaction well comprising at least one opening on the bottom surface with which the reaction well may be selectively brought into fluid communication with said waste tank preferably through actuation means.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an opening on the bottom surface of the reaction well because it would allow for a filter to be placed over the hole and a reduction of pressure in the waste reservoir relative to the pressure over the wells will cause fluid in the wells to pass through the filter membrane and into the waste reservoir (Jolley, column 7, lines 2-9).
Burd and Jolley fail to teach a duct leading to towards said at least one waste tank and an outflow allowing the discharge of a liquid into said at least one waste tank, wherein a diameter of said duct increases from the opening towards said outflow.
Clark teaches a discharging system which has a duct which extends downwards from a discharging system in which the lower end of the spout expands outwards to reduce wetting of the outer surface of the spout (Clark, column 4, lines 42-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a duct which extends towards the waste tank with the diameter of the duct increases from the opening toward the outflow because it would reduce wetting of the outer surface of the spout (Clark, column 4, lines 42-45).
Regarding claim 2, modified Burd teaches wherein the at least one opening has a maximal diameter which is selected such that a flow of a liquid through said opening from the respective reaction well to said waste tank is prevented by a surface tension of said liquid and a flow of the liquid may be enabled by application of an overpressure in said reaction well or an under-pressure in said waste tank such as to press or suck said liquid from said reaction well into said waste tank (see supra).
	
Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd in view of United States Application Publication No. 2005/0238543, hereinafter Giblin and Clark.

Burd fails to teach said at least one reaction well comprising at least one opening on the bottom surface with which the reaction well may be selectively brought into fluid communication with said waste tank preferably through actuation means, wherein said at least one opening comprises a closing element which may be moved from a closed position, where a flow of a liquid from the respective reaction well to said waste tank is prevented, to an open position allowing the flow of liquid from the respective reaction well to said waste tank by said actuation means and wherein said actuation means is an actuation peg coupled to said closing element and protruding from the housing of said cartridge, said actuation peg being movable such as to move said closing element from said closed position into said open position and vice versa.
Giblin teaches a metered dispenser device which has a sample wells with holes in the bottom of the sample wells which have a shuttle peg which seats and unseats in the hole to open and close the hole in the bottom of the well along with a actuation peg at the end of the shuttle peg to open and close the hole so that a fluid can be discharged from the wells (Giblin, paragraph [0003] and figures 2A-2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an opening in the bottom surface of the reaction well along with a 
Burd and Giblin fail to teach a duct leading to towards said at least one waste tank and an outflow allowing the discharge of a liquid into said at least one waste tank, wherein a diameter of said duct increases from the opening towards said outflow.
Clark teaches a discharging system which has a duct which extends downwards from a discharging system in which the lower end of the spout expands outwards to reduce wetting of the outer surface of the spout (Clark, column 4, lines 42-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a duct which extends towards the waste tank with the diameter of the duct increases from the opening toward the outflow because it would reduce wetting of the outer surface of the spout (Clark, column 4, lines 42-45).

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the constantly increasing diameter of the duct) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim only specifies that “a diameter of said duct increases from the opening towards the outflow.” There is no specification on how the diameter of the duct increases other than just that it increases. The claim isn’t specific on whether it has constant increase in diameter or just a portion has an increase in diameter. As the duct of Clark is wider at the outflow as compared to the opening and therefore increases in diameter, the duct of Clark would read on the specified limitations, thereby rendering the claim as obvious. 
In response to applicant's argument that the constantly increasing diameter avoids a backflow of liquids from the waste tank into the wells as well as prevent clogging of the ducts, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796